Atkinson, J.
The court did not commit error by ordering the consolidation of the case pending in tlie superior court on appeal from the court of ordinary (being a case founded upon an application by a widow on behalf of herself and minor child for a year’s support, to which objections were interposed by creditors) with another case pending in the superior court, instituted by the widow as administratrix upon the estate of her deceased husband, in which she prayed that the court of equity marshal the assets of the estate, etc., and that the case be referred to an auditor. Nor was it error to include, in the order of consolidation, direction that the whole case be referred for decision to an auditor, and to enjoin the widow from separately proceeding for a judgment.in the superior court in the suit for a year’s support while the consolidated case was pending before the auditor.

Judgment affirmed.


All the Justices concur.